On Rehearing
PER CURIAM.
On motion for rehearing the appellee asserts that the following holding of this court is contrary to the trial court’s findings : “The trial court failed to make a finding as to the purpose for which the appellants established the picket line.” The appellee is correct in this assertion and therefore this portion of our opinion is withdrawn. The five defendant motor carriers are not parties to this appeal. Our order reversing the trial court’s, judgment is not intended to dissolve the trial court’s injunction in so far as it applies to the defendant motor carriers; otherwise, the motion for rehearing is overruled.